Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2062
                      Lower Tribunal No. 12-707- A-K
                           ________________


                            Robert Everson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Monroe County, Mark H. Jones, Judge.

     Robert Everson, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.